UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): December 17, 2010 Geospatial Holdings, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 333-04066 87-0554463 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 229 Howes Run Road, Sarver, PA 16055 (Address of principal executive offices) (724) 353-3400 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02.Termination of a Material Definitive Agreement. On December 17, 2010, Geospatial Holdings, Inc. (the “Company”) received a Notice of Termination (the “Notice”) from Reduct NV (“Reduct”) with respect to the Amended and Restated Exclusive License Agreement (the “License Agreement”) between the Company and Reduct.The Company is evaluating the Notice with its legal counsel.The Company believes that Reduct has failed to perform its obligations under the License Agreement.Reduct alleges that early termination penalties have been incurred as set forth in the Notice. The Notice is attached hereto as Exhibit 10.1, and is incorporated herein by reference. Item 2.04.Triggering Events that Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement. See “Item 1.02 Termination of a Material Definitive Agreement.” Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Notice of Termination dated December 16, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEOSPATIAL HOLDINGS, INC. By: /s/ Thomas R. Oxenreiter Name: Thomas R. Oxenreiter Title: Chief Financial Officer Date: December 23, 2010 EXHIBIT INDEX Exhibit No. Description Notice of Termination dated December 16, 2010
